MEMORANDUM**
Plaintiff Kathryn Kinnear, as personal representative of the Estate of Blake Kin-near, and individually, appeals the district court’s order granting Defendants’, Sea Pac Insurance Managers, et al., Motion for Summary Judgment and dismissing Plaintiffs claims. We review de novo the district court’s grant of summary judgment and dismissal of the claims. See Botosan v. Paul McNally Realty, 216 F.3d 827, 830 (9th Cir.2000). Because the parties are familiar with the factual and procedural background, we do not recite the details here.
The question presented in this appeal is whether there are genuine issues of material fact as to whether Blake Kinnear was an intended third-party beneficiary to the oral agreement between Sea Pac and Northern Queen, Inc. Kinnear concedes that unless Blake Kinnear was a third-party beneficiary of the oral agreement she cannot recover in tort or in contract. For the reasons stated in the district court’s order entered on March 30, 2001, we conclude that Kinnear has not submitted evidence sufficient to raise a triable issue of fact as to whether Blake Kinnear was a third-party beneficiary, and we affirm.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.